Citation Nr: 1432543	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for residuals of a shell fragment wound to the right forearm.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.  He earned a Bronze Star Medal for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran has since moved to Pennsylvania.

This appeal was previously before the Board in March 2012.  The Board denied entitlement to an initial compensable rating for residuals of a shell fragment wound to the right forearm.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 joint motion to remand (JMR), the Court vacated the March 2012 Board decisions and remanded the matter for further development. 

In the March 2012 decision, the Board additionally remanded the issues of entitlement to service connection for hearing loss and tinnitus.  In January 2013, the RO granted entitlement to service connection for bilateral hearing loss.  In a January 2014 rating decision, the RO granted entitlement to service connection for tinnitus.  As such, those benefits have been granted, and the issues of entitlement to service connection for hearing loss and tinnitus are no longer on appeal to the Board.

In addition, the Board notes that during the appellate time period the Veteran also initiated a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  An August 2011 statement of the case (SOC) continued to deny the issues.  While the Board notes that a December 2011 substantive appeal is of record, such receipt was well beyond the statutory timeframe permitted to appeal the August 2011 SOC.  38 C.F.R. § 20.302(b).  As such, the issues are not on appeal. 

A total disability rating based on individual unemployability (TDIU) was granted in an August 2011 rating decision, effective from December 15, 2008, and the claims file does not indicate the Veteran has since expressed a desire to appeal the effective date assigned as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

The Veteran's residuals shell fragment wounds of the right forearm are manifested by, at most, a 8 cm. linear scar on the right lateral ventral forearm, a 6 cm. linear scar on the right medial ventral forearm, and a 9 cm. liner scar on the right middle central forearm.  The scars have been consistently found on examination to be stable, and not tender, adherent, painful, or to result in limitation of motion.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of shell fragment wound, right forearm, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §  4.118 , DC 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection residuals of shell fragment wound, right forearm.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in March 2006, April 2006, and July 2006, as well as January 2009 after the initial grants of entitlement to service connection, fully satisfied the duty to notify provisions.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).   The RO provided the Veteran with examinations for his residuals of shell fragment wound, right forearm, in November 2006, April 2010, and January 2014.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594 .

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7).

There are multiple DCs designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).  In this case, the Veteran's residuals of shell fragment wound, right forearm, is currently rated noncompensable under DC 7805, for scars that are rated based on limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2008).  The Veteran alleges his scar warrants a compensable rating.

The Veteran's service treatment records do not include evidence of a right forearm injury, but the Veteran was exposed to combat and has reported that he incurred a shrapnel wound from a rocket attack and that the injury was assessed in the field.  The Veteran's personnel records indicate service in Vietnam from May 1969 to May 1970.  Subsequent July 1970 and July 1971 medical examinations, as well as the Veteran's October 1972 separation examination, noted normal skin and lymphatics and noted no identifying scars.

After service, the Veteran's VA outpatient treatment records are notably silent as to any on-going complaints or treatment for right forearm scar or other limitations of the right forearm area.  In 1983, the Veteran suffered skull and brain trauma when he was struck in the head by a moving propeller, but there is no indication of right forearm injury or reinjury at that time. 

The Veteran was initially afforded a VA examination in November 2006.  The Veteran stated that a rocket attack occurred during his service in Vietnam resulting in a shrapnel injury to the right forearm.  He was assessed in the field, but did not otherwise receive treatment.  At that time, the Veteran denied any current symptoms.  On examination, three scars were described: (1) an 8 cm. linear scar on the right lateral ventral forearm; (2) a 6 cm. linear scar on the right medial ventral forearm; and, (3) a 9 cm. liner scar on the right middle central forearm.  These scars were noted to be smooth, hypopigmented, and depressed, but without tenderness, adherence, ulceration or breakdown of the skin, underlying tissue loss, inflammation, edema, or keloid formation.  The examiner noted that the scars did not result in disfigurement and caused no limitation of function.  

Subsequently, in his notice of disagreement, the Veteran stated that his residuals warranted a compensable rating because he was forced to hide his right forearm, due to unsightly scars, and that he had occasional soreness.

During a May 2008 VA examination for diabetes mellitus, the Veteran denied numbness, tingling, or burning in the right upper extremity.  On examination, deep tendon reflexes were normal, strength was good, and he had good response to monofilament testing of the upper extremities. 

In February 2009, the Veteran was afforded a VA examination for claimed bilateral upper and lower extremity neuropathy.  In relevant part, the Veteran reported that his hands and feet became cold easily, but without pain, burning, or tingling.  The examiner noted that there was no clear functional loss.  On examination, the Veteran had good strength in the upper extremities and good response to monofilament testing bilaterally in the radial, median, and ulnar nerve distributions.  The Veteran had full range of motion in the bilateral upper and lower extremities, without painful motion or additional limitation of function on repetitive motion due to pain, fatigue, weakness, or lack of endurance.

In April 2010, the Veteran was afforded another VA examination for his right forearm scars.  The Veteran again denied any current symptoms, noting that there had been pain on contact in the past, but none now since the shrapnel material had been spontaneously expelled at some point in the past.  The Veteran denied any limitation of his daily routine or employment from the scars.  On examination, one scar was described: an oval 0.8 cm. by 0.5 cm (0.5 sq/cm) depressed, pink colored scar on the right volar forearm.  There was loss of 0.5 sq. cm. of subcutaneous tissue.  The scar was deep with a normal texture and without atrophy or scaling.  There was no irregularity in features, no tenderness, no adherence, no ulceration or breakdown, no elevation, no restriction of movement, no inflammation, no edema, and no keloid formation.  The scar was stable and there was no limitation of motion or inflexibility. 

In April 2010, the Veteran received another VA examination for his claimed peripheral neuropathy.  As in the February 2009 examination, the Veteran reported that his hands and feet became cold easily, but without pain, burning, or tingling.  The examiner noted that there was no clear functional loss.  On examination, the Veteran had good strength in the upper extremities and good response to monofilament testing bilaterally in the radial, median, and ulnar nerve distributions.  The Veteran had full range of motion of his arms, without painful motion or additional limitation of function on repetitive motion due to pain, fatigue, weakness, or lack of endurance.

In November 2013, the Board remanded the Veteran's claim so that he could be afforded an additional VA examination.  The Board noted that the 2006 VA examiner provided measurements for three scars, but the 2010 examiner only addressed one scar.  The Board requested that an examiner attempt to reconcile this discrepancy after an additional examination.

The Veteran was afforded a third VA scars examination in January 2014.  The Veteran described being hit with shrapnel from a rocket attack.  He was hit in the right forearm and a piece of shrapnel was removed.  He denied a current problem with the skin and scar of his right forearm.  The examiner noted that he could only see one scar from the trauma described by the Veteran.  "He has a few more scars but not from the war trauma."  The scar was not painful or unstable.  The scar was described as on the vetro-medial forearm with one scar that is "slightly depressed."  The scar was measured as 1.5 cm x 1.5cm in size.  He had no other physical findings, complications, conditions, signs or symptoms associated with the scar, to include muscle or nerve damage.  His scar did not affect his ability to work.

Initially, the Board notes that the 2014 VA examiner only described one scar as a residual of the trauma the Veteran suffered in service.  Additional scars on the arm were noted, but were not associated with the in-service injury described by the Veteran.  The Board additionally notes that the Veteran described his residuals of a shrapnel wound as a "scar" on his 2005 claim and on his 2006 formal claim form.  As such, the Board assumes that the Veteran only suffers from one scar as a result of his in-service injury.  However, in reviewing the case, the Board will address the Veteran's residuals as though the largest measurements and number of scars are involved are applicable, in order to provide the Veteran with the greatest chance of a compensable rating.  This is also addressed in the Findings of Fact located at the beginning of the decision, where three scars are described.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. §  4.118, DCs 7800 to 7805).   The amendments are only effective, however, for claims filed on or after October 23, 2008.  Here, the Veteran's claim was filed in December 2005.  Although the new criteria applies to claims filed on or after October 23, 2008, a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration, and he has been represented throughout the long history of this claim.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code (DC) 7805 directed that a scar be rated based on the limitation of function of the affected part.  The Board concludes that a compensable rating under DC 7805 is not warranted.  As noted above, examination reports have consistently shown normal range of motion, including after repetitive motion, without pain, weakness, or other problems.  The VA scar examinations explicitly found no functional limitation due to the Veteran's scar/s.  Additionally, the Veteran has not claimed any functional limitation due to the scars.  While the Veteran reported in his January 2007 notice of disagreement occasional soreness associated with the scar, he did not claim that the soreness affected him to any degree and he denied any such problems during his VA examinations (described as after the shrapnel spontaneously expelled).  As such, a compensable rating under DC 7805 is not warranted.

No other DC applicable to scars would render a compensable rating in this case. DC 7800 involves scars to the head, face, or neck.  DC 7801 involves scars other than on the head, face, or neck that are deep or cause limited motion, but a compensable rating requires an area or areas exceeding 6 square inches (39 square centimeters).  The Veteran's scar/s, while deep, does not come close to meeting the size criterion for a compensable rating under DC 7801.  DC 7802 provided a maximum rating of 10 percent for superficial scars other than on the head, face, or neck that do not cause limited motion and encompass an area of 144 square inches (929 square centimeters) or greater.  Again, the sizes of the Veteran's scars do not meet the criterion for a compensable rating under DC 7802.  

DC 7803 is not applicable as the Veteran's scar is stable.  While the Veteran reported past pain or tenderness in the area of the scar, there have been no problems since the shrapnel was spontaneously expelled.  As there has been no pain during the appellate time period, a compensable rating under DC 7804 is not warranted. See 38 C.F.R. § 4.118, DC 7800-7804 (2008) 

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other words, in addition to the skin impairment (scar) rated under DC 7805, if the Veteran has other symptoms due to the scar, a separate rating could be assigned. For example, the Veteran's disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§  4.71a, 4.73 and 4.124a. 

As shown by the evidence above, however, a compensable rating for any of these symptoms is not warranted in this case.  The VA examiner found no evidence, upon physical examination and diagnostic testing, to suggest orthopedic or neurological impairment.  As noted above, the Veteran had full range of motion of the right upper extremity on examination and there is no other indication of orthopedic problems.  As to neurological symptoms, while the Veteran claims bilateral upper and lower extremity neuropathy, examination has consistently shown normal reflexes and sensation.  Indeed, the Veteran does not report any symptoms unique to his right forearm or extremity, indicating that the coldness of hands and feet that he experiences is not related to his residuals of shrapnel wound.  The claims file includes no evidence of vascular impairment.

The Board finds the Veteran's statements regarding the symptoms associated with his shell fragments to be credible.  The has provided a Veteran's single subjective complaint of occasional soreness associated with his residuals of shell fragments, and has denied symptoms during examinations.  However, the Board also has considered whether a compensable rating should be assigned under DCs 5307 to 5309.  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  " A slight disability does not result in a compensable rating.  A moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue. For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

In this case, the Board finds that the evidence clearly does not fit the criteria for a "moderate" muscle disability, such that a compensable rating could be assigned under DC 5307 or DC 5308.  The VA scar examination report found no evidence of muscle damage related to the Veteran's shrapnel wound.  Indeed, the Veteran has not made any subjective complaints regarding any of the cardinal signs and symptoms of muscle disability.  As noted, on objective examination cardinal signs and symptoms were not found, as the Veteran had normal strength in the right upper extremity.  Moreover, there is no evidence of loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Examinations have specifically noted normal tone and the absence of muscle atrophy.  There are no palpable metallic fragments in the area of the scar, as the Veteran concedes that the fragments were spontaneously expelled or removed (as he reported in the 2014 examination).  Thus, the Veteran's service-connected shell fragment wounds involve, at most, slight muscle injury and, as such, a compensable rating pursuant to DC 5307 or DC 5308 is not warranted.  As to a rating under DC 5309, again the Veteran had normal range of motion of the right upper extremity and the only problem noted with the right hand is coldness, which he attributes equally to the left hand and the bilateral feet.  As noted, neurological and muscle testing of the right hand and upper extremity has been normal.  Thus, a compensable rating under DC 5309 is not warranted.

The Board also has considered the applicability of 38 C.F.R. § 4.55(e), which prescribes that for compensable muscle groups in the same anatomical region that do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  In that regard, the Board recognizes that the VA examination reports of record have not specifically opined as to which muscle groups are affected by the Veteran's residuals of shrapnel wound.  In this case, the evidence clearly shows that the location of the Veteran's shrapnel wounds could involve direct muscle injury only to Groups VII and/or VIII, both of which act in large part on the same joints (i.e. the wrist and fingers).  Thus, the Board finds that a compensable rating pursuant to 38 C.F.R. § 4.55(e) is not warranted, and that remanding the claim to clarify which Muscle Groups were involved in the original shrapnel wounds is not necessary and would only needlessly delay adjudicating the claim.

Finally, the Board is sympathetic to the Veteran's reports that his right forearm scar/s are unsightly and require him to cover the area; however, the rating criteria specifically set out a distinction between scars of the head, face, and neck and other scars, as these areas are less easily covered to prevent embarrassment due to scars in this area.  Moreover, objectively speaking, the 2006 and 2014 scar examinations specifically noted that the Veteran's scars were not disfiguring.  While the Veteran's scars are obviously visible from the descriptions offered during VA examination, and it is reasonable that the Veteran would view any visibility as being itself disfiguring, the clinical findings on examination and the opinion of the 2006 and 2014 VA examiners also weigh heavily in support of the finding that any disfigurement resulting from the scars is very minimal.  Given the distinction noted in the rating criteria, and the very minimal nature of disfigurement in this case, the Board concludes that the rating criteria fully contemplate the unsightly nature of the Veteran's scars and do not warrant a compensable rating. 

As shown above, and as required by Schafrath, 1 Vet. App. at 59, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  However, the Veteran is not entitled to a compensable rating for his scar under any neurological, orthopedic, muscular or skin DC.  In this case, the Board finds no provision upon which to award the Veteran a compensable rating for his service-connected residuals of shell fragment wound, right forearm.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected shell fragment wound, right forearm, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residual scar/s with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  He reported that his scar is unsightly and occasionally sore; however denied active symptoms at each VA examination.  These complaints are fully contemplated under the rating criteria considered above and do not warrant a compensable rating.  Thus, the Veteran's current schedular rating under 7805 is adequate.  The Board explored whether a compensable rating was warranted under additional DCs, but the Veteran did not meet the compensable rating for any of the applicable DCs.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for residuals of a shell fragment wound to the right forearm is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


